PER CURIAM:
This claim was submitted upon the pleadings by agreement of the parties. The claimant filed its claim in the amount of $399.18 alleging it had not received payment on an authorization for medical expenses incurred by a patient at the Duke University Medical Center in 1975. The respondent’s Answer admits the validity of the claim and states that there were sufficient funds with which to pay the claim but that the invoice had not been timely submitted.
Accordingly, the Court makes' an award in favor of the claimant in the amount of $399.18.
Award of $399.18.